Citation Nr: 0607574	
Decision Date: 03/16/06    Archive Date: 03/29/06	

DOCKET NO.  04-11 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from October 1972 to July 
1976.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a March 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part.


REMAND

The veteran in this case seeks service connection for post-
traumatic stress disorder.  In pertinent part, is contended 
that the veteran's alleged post-traumatic stress disorder is 
the result of an inservice personal assault.  According to 
the veteran, while in service in the Republic of Germany in 
October 1974, he was attacked without provocation by two 
German policeman, an incident which precipitated his current 
post-traumatic stress disorder.

The Board observes that, during the course of a hearing 
before the undersigned Acting Veterans Law Judge in June 
2004, the veteran provided information regarding certain 
pertinent evidence which was not currently a part of his 
claims folder.  More specifically, the veteran testified 
that, while employed by the United States Steel Corporation 
in 1988, he received counseling and/or treatment for alcohol 
and drug abuse.  See Transcript pp. 20-21.  The veteran 
further indicated that, during the period from July or August 
to September 2002, and once again from October 2003 to 
February 2004, he was incarcerated at the Pulesky County 
(Arkansas) jail, where he received "counseling."  See 
Transcript pp. 32, 33.  Unfortunately, records of the 
aforementioned counseling and/or treatment are not at this 
time part of the veteran's claims folder.

The Board notes that, at the time of the above-referenced 
travel board hearing in June 2004, the veteran additionally 
testified that, immediately following the assault in 
question, he and his then wife discussed it.  According to 
the veteran, his former wife is now residing in Atlanta 
(Georgia).  The veteran is advised that, in support of his 
current claim, he is free to contact his former wife and 
obtain a statement from her regarding the details of his 
inservice assault to support his appeal.

In light of the above, the Board is of the opinion that 
further development of the evidence is necessary prior to a 
final adjudication of the veteran's claim.  Accordingly, the 
case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted, with 
a request that he provide the full 
address for the office or offices of the 
United States Steel Corporation, where he 
reportedly was employed in 1988.  The 
veteran should additionally be asked to 
provide the full address for the Pulesky 
County (Arkansas) jail, where he was 
incarcerated during the period from July 
or August to September 2002, and from 
October 2003 to February 2004.  Following 
receipt of such information, the RO 
should contact both of those facilities 
with the request that they provide copies 
of any and all treatment and/or 
counseling provided the veteran during 
the period or periods in question.  
Alternatively, they should provide all 
information necessary to identify the 
actual providers of all 
treatment/counseling sponsored by those 
institutions.  The veteran should be 
requested to sign the necessary 
authorization for release of all such 
records.  Moreover, all attempts to 
procure those records should be 
documented in the file.  If the RO cannot 
obtain the records in question, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2004, the date of the 
most recent evidence of record, should 
also be obtained and incorporated in the 
claims folder.  Once again, the veteran 
should be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure record should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  Once again, 
the veteran and his representative should 
be informed of any such problem.

3.  The RO should then review the 
veteran's claim for service connection 
for post-traumatic stress disorder.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the last SSOC in 
December 2003.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

